—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered May 21, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 1 year, respectively, unanimously affirmed.
Defendant’s contention that the trial court erred in closing the courtroom during the testimony of an undercover police officer is not preserved for appellate review, defendant having failed to ask any questions of the detective or suggest any alternative to closure, and we decline to review in the interest of justice. Were we to review, we would find the contention to be without merit. The People established that the officer was then engaged in ongoing undercover work and the limited closure during his testimony was no broader than necessary to protect that interest (see, People v Vidal, 172 AD2d 228, 230, lv denied 78 NY2d 927). Concur—Rosenberger, J. P., Ellerin, Ross and Asch, JJ.